UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-4649



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALBERT WILLIAM LACY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
Chief District Judge. (CR-88-35)


Submitted:   March 21, 2002                 Decided:   March 27, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert L. Hively, II, Hurricane, West Virginia, for Appellant.
Kasey Warner, United States Attorney, Samuel D. Marsh, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Albert Williams Lacy appeals from the district court’s order

revoking his supervised release and imposing a twenty-four-month

prison term.    He contends that the district court erred in finding

that he violated the terms of his supervised release.              We affirm.

      We   review   for   abuse     of   discretion   the   district   court’s

decision to revoke a defendant’s supervised release and impose a

sentence after revocation.        United States v. Copley, 978 F.2d 829,

831 (4th Cir. 1992).       The district court may revoke a defendant’s

term of supervised release if the court finds, by a preponderance

of   the   evidence,   that   the    defendant   violated    a   condition   of

supervised release.       18 U.S.C.A. § 3583(e)(3) (West 2000); Copley,

978 F.2d at 831.       We find that there was sufficient evidence for

the district court to revoke Lacy’s term of supervised release. We

find no abuse of discretion, and therefore affirm the district

court’s order.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                       AFFIRMED




                                         2